


110 HR 2483 IH: Green Energy Education Act of

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2483
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2007
			Mr. Hall of Texas
			 (for himself, Mrs. Biggert,
			 Mr. McCaul of Texas,
			 Mr. Smith of Texas,
			 Mr. Gingrey, and
			 Mr. Inglis of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To provide for research, development, and demonstration
		  on energy technologies to ensure the Nation’s continued supply and efficient
		  use of affordable, reliable, and clean energy, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Energy for America
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Produced Water
					Sec. 101. Short title.
					Sec. 102. Findings.
					Sec. 103. Definitions.
					Sec. 104. Purposes.
					Sec. 105. Sunset.
					Sec. 106. Funding.
					Title II—Biomass
					Sec. 201. Short title.
					Sec. 202. Definitions.
					Sec. 203. Advanced biofuel technologies.
					Sec. 204. Bioenergy.
					Title III—Plug-In Hybrid Electric Vehicles
					Sec. 301. Short title.
					Sec. 302. Near-term vehicle technology program.
					Title IV—Energy Storage
					Sec. 401. Short title.
					Sec. 402. Findings.
					Sec. 403. Energy storage systems for electricity transmission
				and distribution.
					Title V—Energy Efficient Buildings
					Sec. 501. Short title.
					Sec. 502. Energy efficient building grant program.
					Title VI—ARPA–E
					Sec. 601. Advanced Research Projects Authority-Energy
				(ARPA–E).
					Title VII—Green Energy Education
					Sec. 701. Short title.
					Sec. 702. Definition.
					Sec. 703. Graduate training in energy research and
				development.
					Sec. 704. Curriculum development for high performance building
				design.
					Title VIII—Carbon Capture and Sequestration
					Sec. 801. Carbon capture and sequestration study.
				
			IProduced
			 Water
			101.Short
			 titleThis title may be cited
			 as the Produced Water Utilization Act
			 of 2007.
			102.FindingsThe Congress finds as follows:
				(1)The population of
			 the United States is increasing, and as the population increases, additional
			 potable water supplies are required to sustain individuals, agricultural
			 production, and industrial users, particularly in the Mountain West and desert
			 Southwest, where water resources are scarce.
				(2)During the
			 development of domestic energy sources, including coalbed methane, oil, and
			 natural gas, water may be extracted from underground sources and brought to the
			 surface, often increasing energy production from subsurface geological
			 formations in the process.
				(3)Produced water
			 frequently contains increased levels of potentially harmful dissolved solids,
			 rendering much of the water nonpotable and unsuitable for agricultural or
			 industrial uses, and encouraging reinjection of the water to subsurface
			 geological formations to safely dispose of it, which may lead to reduced
			 production of domestic energy resources and increased costs to
			 producers.
				(4)Increasing
			 environmentally responsible surface utilization of produced water would—
					(A)increase water
			 supplies available for agricultural and industrial use;
					(B)reduce the amount
			 of produced water returned to underground formations; and
					(C)increase domestic
			 energy production by reducing costs associated with reinjection of produced
			 water to the subsurface.
					103.DefinitionsIn this title:
				(1)Existing
			 programThe term existing program means a program at
			 the Department of Energy which is engaged in research, development,
			 demonstration, and commercial application of technologies for unconventional
			 domestic natural gas production and other domestic petroleum production as of
			 the date of enactment of this Act.
				(2)Produced
			 waterThe term produced water means water from an
			 underground source that is brought to the surface as part of the process of
			 exploration for or development of coalbed methane, oil, natural gas, or any
			 other substance to be used as an energy source.
				(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
				104.Purposes
				(a)In
			 generalThe Secretary shall
			 carry out under this title, in conjunction with an existing program, a program
			 of research, development, and demonstration of technologies for environmentally
			 sustainable utilization of produced water for use for agriculture, irrigation,
			 municipal, or industrial uses, or other environmentally sustainable purposes.
			 The program shall be designed to maximize the utilization of produced water in
			 the United States by increasing the quality of produced water and reducing the
			 environmental impacts of produced water.
				(b)Program
			 elementsThe program under this title shall address the following
			 areas, including improving safety and minimizing environmental impacts of
			 activities within each area:
					(1)Produced water
			 recovery, including research for desalination and demineralization to reduce
			 total dissolved solids in the produced water.
					(2)Produced water
			 utilization for agricultural, irrigation, municipal, or industrial uses, or
			 other environmentally sustainable purposes.
					(3)Reinjection of
			 produced water into subsurface geological formations to increase energy
			 production.
					(c)Program
			 administrationThe program under this title shall be administered
			 by a consortium, administering an existing program, whose members have
			 collectively demonstrated capabilities and experience in planning and managing
			 research, development, demonstration, and commercial application programs for
			 unconventional natural gas and other petroleum production and produced water
			 utilization.
				(d)Activities at the
			 national energy technology laboratoryThe Secretary, through the National Energy
			 Technology Laboratory, shall carry out a program of research, development, and
			 demonstration activities complementary to and supportive of the research,
			 development, and demonstration programs under subsection (b).
				(e)ConsultationIn
			 carrying out this title, the Secretary shall consult regularly with the
			 Secretary of the Interior and the Administrator of the Environmental Protection
			 Agency.
				105.SunsetThe authority provided by this title shall
			 terminate on September 30, 2016.
			106.Funding
				(a)AllocationAmounts
			 appropriated for this title for each fiscal year shall be allocated as
			 follows:
					(1)75
			 percent shall be for activities under section 104(a), (b), and (c).
					(2)25 percent shall
			 be for activities under section 104(d) and other activities under section 104,
			 including administrative functions such as program direction, overall program
			 oversight, and contract management.
					(b)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this title $20,000,000 for each of fiscal years 2008 through 2016.
				IIBiomass
			201.Short
			 titleThis title may be cited
			 as the Biomass Research, Development,
			 and Demonstration Act of 2007.
			202.DefinitionsFor the purposes of this title—
				(1)the term
			 institution of higher education has the meaning given that term in
			 section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a));
			 and
				(2)the term
			 Secretary means the Secretary of Energy.
				203.Advanced biofuel
			 technologies
				(a)AmendmentsSection
			 932 of the Energy Policy Act of 2005 (42 U.S.C. 16232) is amended—
					(1)in subsection
			 (b)(2), by inserting , including motor and other fuels from
			 biomass after biofuels; and
					(2)in subsection
			 (c)—
						(A)by redesignating
			 paragraphs (2) through (4) as paragraphs (3) through (5), respectively;
						(B)by adding the
			 following new paragraph after paragraph (1):
							
								(2)technologies that
				would make biofuels produced from cellulosic feedstocks cost competitive with
				biofuels produced from corn by
				2012;
								;
						(C)in paragraph (3),
			 as so redesignated by subparagraph (A) of this paragraph, by inserting ,
			 including through conducting research and development on the production of
			 hydrocarbons and bioproducts other than ethanol from biomass after
			 systems; and
						(D)in paragraph (4), as so redesignated by
			 subparagraph (A) of this paragraph, by inserting , including through
			 conducting research and development on how to apply advanced genetic
			 engineering and advanced bioengineering techniques to increase the efficiency
			 and lower the cost of industrial-scale production of liquid fuels from
			 cellulosic feedstocks after facilities.
						(b)Institution of
			 Higher Education GrantsThe
			 Secretary shall designate not less than 10 percent of the funds appropriated
			 for carrying out section 932(d) of the Energy Policy Act of 2005 (42 U.S.C.
			 16232(d)) for grants to competitively selected institutions of higher education
			 around the country focused on meeting the objectives stated in such section
			 932(d).
				(c)Authorization of
			 AppropriationsSection 931(c) of the Energy Policy Act of 2005
			 (42 U.S.C. 16231(c)) is amended—
					(1)in
			 subsection (c)(1), by striking $100,000,000 and inserting
			 $150,000,000;
					(2)in
			 subsection (c)(2), by striking $125,000,000 and inserting
			 $160,000,000; and
					(3)in
			 subsection (c)(3), by striking $150,000,000 and inserting
			 $175,000,000.
					204.Bioenergy
				(a)Bioenergy
			 ProgramSection 932(d)(1)(B) of the Energy Policy Act of 2005 (42
			 U.S.C. 16232(d)(1)(B)) is amended—
					(1)by striking
			 and at the end of clause (iii); and
					(2)by adding after
			 clause (iv) the following new clause:
						
							(v)biodegradable
				natural plastics in or from biomass;
				and
							.
					(b)Authorization of
			 AppropriationsSection 931 of the Energy Policy Act of 2005 (42
			 U.S.C. 16231) is amended—
					(1)in subsection
			 (c)(1), by inserting before the semicolon the following: , including
			 $25,000,000 for activities under section 932(d)(1)(B)(v);
					(2)in subsection (c)(2), by inserting before
			 the semicolon the following: , including $25,000,000 for activities
			 under section 932(d)(1)(B)(v); and
					(3)in subsection (c)(3), by inserting before
			 the period the following: , including $25,000,000 for activities under
			 section 932(d)(1)(B)(v).
					IIIPlug-In Hybrid
			 Electric Vehicles
			301.Short
			 titleThis title may be cited
			 as the Plug-In Hybrid Electric Vehicle
			 Act of 2007.
			302.Near-term
			 vehicle technology program
				(a)DefinitionsIn
			 this section:
					(1)BatteryThe
			 term battery means a device or system for the electrochemical
			 storage of energy.
					(2)BiomassThe
			 term biomass has meaning given the term in section 932 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16232).
					(3)E85The
			 term E85 means a fuel blend containing 85 percent ethanol and 15
			 percent gasoline by volume.
					(4)Electric drive
			 transportation technologyThe term electric drive
			 transportation technology means—
						(A)vehicles that use
			 an electric motor for all or part of their motive power and that may or may not
			 use offboard electricity, including battery electric vehicles, fuel cell
			 vehicles, hybrid electric vehicles, plug-in hybrid electric vehicles, flexible
			 fuel plug-in hybrid electric vehicles, and electric rail; and
						(B)related equipment, including electric
			 equipment necessary to recharge a plug-in hybrid electric vehicle.
						(5)Flexible fuel
			 plug-in hybrid electric vehicleThe term flexible fuel
			 plug-in hybrid electric vehicle means a plug-in hybrid electric
			 vehicle—
						(A)warranted by its
			 manufacturer as capable of operating on any combination of gasoline or E85 for
			 its onboard internal combustion or heat engine; or
						(B)that uses a fuel
			 cell for battery charging when disconnected from offboard power sources.
						(6)Fuel cell
			 vehicleThe term fuel cell vehicle means an onroad
			 vehicle that uses a fuel cell (as defined in section 803 of the Energy Policy
			 Act of 2005 (42 U.S.C. 16152)).
					(7)Hybrid electric
			 vehicleThe term hybrid electric vehicle means an
			 onroad vehicle that—
						(A)can operate on
			 either liquid combustible fuel or electric power provided by an onboard
			 battery; and
						(B)utilizes
			 regenerative power capture technology to recover energy expended in braking the
			 vehicle for use in recharging the battery.
						(8)Plug-in hybrid
			 electric vehicleThe term plug-in hybrid electric
			 vehicle means a hybrid electric vehicle that can operate solely on
			 electric power for a minimum of 20 miles under city driving conditions, and
			 that is capable of recharging its battery from an offboard electricity
			 source.
					(9)SecretaryThe
			 term Secretary means the Secretary of Energy.
					(b)ProgramThe
			 Secretary shall conduct a program of research, development, demonstration, and
			 commercial application on technologies needed for the development of plug-in
			 hybrid electric vehicles, including—
					(1)high capacity, high efficiency batteries,
			 to—
						(A)improve battery
			 life, energy storage capacity, and power delivery capacity, and lower cost;
			 and
						(B)minimize waste and
			 hazardous material production in the entire value chain, including after the
			 end of the useful life of the batteries;
						(2)high efficiency
			 onboard and offboard charging components;
					(3)high power drive
			 train systems for passenger and commercial vehicles and for supporting
			 equipment;
					(4)onboard energy
			 management systems, power trains, and systems integration for plug-in hybrid
			 electric vehicles, flexible fuel plug-in hybrid electric vehicles, and hybrid
			 electric vehicles, including efficient cooling systems and systems that
			 minimize the emissions profile of such vehicles; and
					(5)lightweight
			 materials, including research, development, demonstration, and commercial
			 application to reduce the cost of materials such as steel alloys and carbon
			 fibers.
					(c)Plug-In hybrid
			 electric vehicle demonstration program
					(1)EstablishmentThe Secretary shall establish a competitive
			 grant pilot demonstration program to provide not more than 25 grants annually
			 to State governments, local governments, metropolitan transportation
			 authorities, or combinations thereof to carry out a project or projects for
			 demonstration of plug-in hybrid electric vehicles.
					(2)Applications
						(A)RequirementsThe
			 Secretary shall issue requirements for applying for grants under the
			 demonstration pilot program. The Secretary shall require that applications, at
			 a minimum, include a description of how data will be—
							(i)collected on
			 the—
								(I)performance of the
			 vehicle or vehicles and the components, including the battery, energy
			 management, and charging systems, under various driving speeds, trip ranges,
			 traffic, and other driving conditions;
								(II)costs of the
			 vehicle or vehicles, including acquisition, operating, and maintenance costs,
			 and how the project or projects will be self-sustaining after Federal
			 assistance is completed; and
								(III)emissions of the
			 vehicle or vehicles, including greenhouse gases, and the amount of petroleum
			 displaced as a result of the project or projects; and
								(ii)summarized for
			 dissemination to the Department, other grantees, and the public.
							(B)PartnersAn
			 applicant under subparagraph (A) may carry out a project or projects under the
			 pilot program in partnership with one or more private entities.
						(3)Selection
			 criteria
						(A)PreferenceWhen
			 making awards under this subsection, the Secretary shall consider each
			 applicant’s previous experience involving plug-in hybrid electric vehicles and
			 shall give preference to proposals that—
							(i)provide the greatest demonstration per
			 award dollar, with preference increasing as the number of miles that a plug-in
			 hybrid electric vehicle can operate solely on electric power under city driving
			 conditions increases; and
							(ii)demonstrate the
			 greatest commitment on the part of the applicant to ensure funding for the
			 proposed project or projects and the greatest likelihood that each project
			 proposed in the application will be maintained or expanded after Federal
			 assistance under this subsection is completed.
							(B)Breadth of
			 demonstrationsIn awarding grants under this subsection, the
			 Secretary shall ensure the program will demonstrate plug-in hybrid electric
			 vehicles under various circumstances, including—
							(i)driving
			 speeds;
							(ii)trip
			 ranges;
							(iii)driving
			 conditions;
							(iv)climate
			 conditions; and
							(v)topography,
							to
			 optimize understanding and function of plug-in hybrid electric vehicles.(4)Pilot project
			 requirements
						(A)Subsequent
			 fundingAn applicant that has
			 received a grant in one year may apply for additional funds in subsequent
			 years, but the Secretary shall not provide more than $10,000,000 in Federal
			 assistance under the pilot program to any applicant for the period encompassing
			 fiscal years 2008 through fiscal year 2012.
						(B)InformationThe
			 Secretary shall establish mechanisms to ensure that the information and
			 knowledge gained by participants in the pilot program are shared among the
			 pilot program participants and are available to other interested parties,
			 including other applicants.
						(5)Award
			 amountsThe Secretary shall
			 determine grant amounts, but the maximum size of grants shall decline as the
			 cost of producing plug-in hybrid electric vehicles declines or the cost of
			 converting a hybrid electric vehicle to a plug-in hybrid electric vehicle
			 declines.
					(d)Cost
			 sharingThe Secretary shall
			 carry out the program under this section in compliance with section 988(a)
			 through (d) and section 989 of the Energy Policy Act of 2005 (42 U.S.C.
			 16352(a) through (d) and 16353).
				(e)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary—
					(1)for carrying out subsection (b),
			 $250,000,000 for each of fiscal years 2008 through 2012, of which up to
			 $50,000,000 may be used for the program described in paragraph (5) of that
			 subsection; and
					(2)for carrying out subsection (c),
			 $50,000,000 for each of fiscal years 2008 through 2012.
					IVEnergy
			 Storage
			401.Short
			 titleThis title may be cited
			 as the Energy Storage Solutions for
			 America Act of 2007.
			402.FindingsThe Congress finds that—
				(1)as
			 demand rises by an estimated 40 percent in the electricity sector by 2030, we
			 will need solutions that are clean, reliable, and affordable; and
				(2)improved energy
			 storage capability will allow for more wind and solar energy because it
			 addresses the problem of intermittency inherent in these renewable sources of
			 energy.
				403.Energy storage
			 systems for electricity transmission and distribution
				(a)DefinitionsIn
			 this section:
					(1)CouncilThe
			 term Council means the Energy Storage Advisory Council established
			 under subsection (c).
					(2)DepartmentThe
			 term Department means the Department of Energy.
					(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
					(b)ProgramThe
			 Secretary shall carry out a research, development, and demonstration program to
			 support the ability of the United States to remain globally competitive in
			 energy storage systems for electricity transmission and distribution.
				(c)Energy Storage
			 Advisory Council
					(1)EstablishmentNot
			 later than 90 days after the date of enactment of this Act, the Secretary shall
			 establish an Energy Storage Advisory Council.
					(2)Composition
						(A)In
			 generalSubject to subparagraph (B), the Council shall consist of
			 not less than 15 individuals appointed by the Secretary, based on
			 recommendations of the National Academy of Sciences.
						(B)Energy storage
			 industryThe Council shall consist primarily of representatives
			 of the energy storage industry of the United States.
						(C)ChairpersonThe
			 Secretary shall select a Chairperson for the Council from among the members
			 appointed under subparagraph (A).
						(3)Meetings
						(A)In
			 generalThe Council shall meet not less than once a year.
						(B)Federal Advisory
			 Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.
			 2) shall apply to a meeting of the Council.
						(4)PlansNot
			 later than 1 year after the date of enactment of this Act, in conjunction with
			 the Secretary, the Council shall develop 5-year plans for integrating basic and
			 applied research so that the United States retains a globally competitive
			 domestic energy storage industry for electricity transmission and
			 distribution.
					(5)ReviewThe
			 Council shall—
						(A)assess the
			 performance of the Department in meeting the goals of the plans developed under
			 paragraph (4); and
						(B)make specific
			 recommendations to the Secretary on programs or activities that should be
			 established or terminated to meet those goals.
						(d)Basic research
			 programThe Secretary shall conduct a basic research program on
			 energy storage systems to support electricity transmission and distribution,
			 including—
					(1)materials
			 design;
					(2)materials
			 synthesis and characterization;
					(3)electrolytes,
			 including bioelectrolytes;
					(4)surface and
			 interface dynamics; and
					(5)modeling and
			 simulation.
					(e)Applied research
			 programThe Secretary shall conduct an applied research program
			 on energy storage systems to support electricity transmission and distribution
			 technologies.
				(f)Review by
			 National Academy of SciencesNot later than 5 years after the
			 date of enactment of this Act, the Secretary shall offer to enter into an
			 arrangement with the National Academy of Sciences to assess the performance of
			 the Department in making the United States globally competitive in energy
			 storage systems for electricity transmission and distribution.
				(g)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary to carry out—
					(1)the basic research
			 program under subsection (d) $50,000,000 for each of fiscal years 2008 through
			 2012; and
					(2)the applied
			 research program under subsection (e) $80,000,000 for each of fiscal years 2008
			 through 2012.
					VEnergy Efficient
			 Buildings
			501.Short
			 titleThis title may be cited
			 as the Energy Efficient Buildings Act
			 of 2007.
			502.Energy
			 efficient building grant program
				(a)Energy Efficient
			 Building Pilot Grant Program
					(1)In
			 generalNot later than 6
			 months after the date of enactment of this Act, the Secretary of Energy (in
			 this title referred to as the Secretary) shall establish a pilot
			 program to award grants to businesses and organizations for new construction of
			 energy efficient buildings, or major renovations of buildings that will result
			 in energy efficient buildings, to demonstrate innovative energy efficiency
			 technologies, especially those sponsored by the Department of Energy.
					(2)AwardsThe
			 Secretary shall award grants under this subsection competitively to those
			 applicants whose proposals—
						(A)best
			 demonstrate—
							(i)likelihood to meet
			 or exceed the standards referred to in subsection (b)(2);
							(ii)likelihood to
			 maximize cost-effective energy efficiency opportunities; and
							(iii)advanced energy
			 efficiency technologies; and
							(B)maximize the
			 leverage of private investment for costs related to increasing the energy
			 efficiency of the building.
						(3)ConsiderationThe
			 Secretary shall give due consideration to proposals for buildings that are
			 likely to serve low and moderate income populations.
					(4)Amount of
			 grantsGrants under this subsection shall be for up to 50 percent
			 of design and energy modeling costs, not to exceed $50,000 per building. No
			 single grantee may be eligible for more than 3 grants per year under this
			 program.
					(5)Grant
			 payments
						(A)Initial
			 paymentThe Secretary shall pay 50 percent of the total amount of
			 the grant to grant recipients upon selection.
						(B)Remainder of
			 paymentThe Secretary shall pay the remaining 50 percent of the
			 grant only after independent certification, by a professional engineer or other
			 qualified professional, that operational buildings are energy efficient
			 buildings as defined in subsection (b).
						(C)Failure to
			 complyThe Secretary shall not provide the remainder of the
			 payment unless the building is certified within 6 months after operation of the
			 completed building to meet the requirements described in subparagraph (B), or
			 in the case of major renovations the building is certified within 6 months of
			 the completion of the renovations.
						(6)Report to
			 congressNot later than 3 years after awarding the first grant
			 under this subsection, the Secretary shall transmit to Congress a report
			 containing—
						(A)the total number
			 and dollar amount of grants awarded under this subsection; and
						(B)an estimate of
			 aggregate cost and energy savings enabled by the pilot program under this
			 subsection.
						(7)Administrative
			 expensesAdministrative expenses for the program under this
			 subsection shall not exceed 10 percent of appropriated funds.
					(b)Definition of
			 Energy Efficient BuildingFor purposes of this section the term
			 energy efficient building means a building that—
					(1)achieves a
			 reduction in energy consumption of—
						(A)at least 30 percent
			 for new construction, compared to the energy standards set by the 2004
			 International Energy Conservation Code (in the case of residential buildings)
			 or ASHRAE Standard 90.1–2004; or
						(B)at least 20
			 percent for major renovations, compared to energy consumption before
			 renovations are begun;
						(2)is constructed or
			 renovated in accordance with the most current, appropriate, and applicable
			 voluntary consensus standards, as determined by the Secretary, such as those
			 listed in the assessment under section 914(b), or revised or developed under
			 section 914(c), of the Energy Policy Act of 2005;
			 and
					(3)after construction
			 or renovation—
						(A)uses heating,
			 ventilating, and air conditioning systems that perform at no less than Energy
			 Star standards; or
						(B)if Energy Star
			 standards are not applicable, uses Federal Energy Management Program
			 recommended heating, ventilating, and air conditioning products.
						(c)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary for carrying out this section $10,000,000 for each of the fiscal
			 years 2008 through 2012.
				VIARPA–E
			601.Advanced Research
			 Projects Authority-Energy (ARPA–E)
				(a)FindingsThe
			 Congress finds the following:
					(1)The Department of Energy through existing
			 authorities and programs promotes technology transfer of basic and applied
			 research funded by the Department of Energy and performed at its national
			 laboratories, nonprofit and educational institutions, and the private sector,
			 but there is a need to more quickly identify opportunities to accelerate the
			 commercial application of new energy technologies to meet national energy
			 needs.
					(2)The principal Department of Energy program
			 organizations that already oversee various projects for basic and applied
			 research and commercialization of new energy technologies are the Office of
			 Science, the Office of Energy Efficiency and Renewable Energy, the National
			 Nuclear Security Administration, the Office of Fossil Energy, the Office of
			 Electricity Delivery and Energy Reliability, and the Office of Nuclear
			 Energy.
					(3)A
			 more fully integrated Departmental approach to advanced energy research will
			 help bridge the gap between basic research and applied technology to overcome
			 long-term and high-risk technological barriers to the development of advanced
			 energy technologies.
					(b)DefinitionsFor purposes of this section—
					(1)the term
			 ARPA–E project means a project identified by the Secretary that
			 shows promise to accelerate efforts to overcome long-term and high-risk
			 technological barriers to the development of advanced energy technologies,
			 including projects on—
						(A)advanced basic
			 energy-related research that shows unique innovation and scientific and
			 technical merit and the potential for commercial application;
						(B)development of
			 resultant technologies and processes for energy supply and efficient end use;
			 and
						(C)demonstration and
			 commercial application of the most promising energy technologies and research
			 applications on both a large and small scale; and
						(2)the term
			 Secretary means the Secretary of Energy.
					(c)Selection
			 criteriaIn identifying ARPA–E projects for support, the
			 Secretary shall—
					(1)ensure that ARPA–E
			 projects do not alter the Department’s current balance of effort along the
			 spectrum of energy research and development activities;
					(2)consider the novelty, scientific and
			 technical merit, and potential transformative nature of the proposed
			 projects;
					(3)consider the demonstrated capabilities of
			 the applicants to successfully carry out the proposed research project;
					(4)consider the viability of avenues for
			 commercial application, including the transfer of technologies to the private
			 and public sector; and
					(5)consider such
			 other criteria as are established by the Secretary.
					(d)AuthorizationThere
			 are authorized to be appropriated to the Secretary for carrying out ARPA–E
			 projects—
					(1)$100,000,000 for
			 fiscal year 2008;
					(2)$125,000,000 for
			 fiscal year 2009;
					(3)$150,000,000 for
			 fiscal year 2010;
					(4)$275,000,000 for
			 fiscal year 2011; and
					(5)$100,000,000 for
			 fiscal year 2012.
					(e)Personnel
					(1)Hiring of
			 personnelThe Secretary shall carry out a program of experimental
			 use of special personnel management authority in order to facilitate
			 recruitment of eminent experts in science or engineering for ARPA–E
			 projects.
					(2)Special
			 personnel management authorityUnder such program the Secretary may
			 utilize the hiring and management authorities described in section 1101(b),
			 (c), and (d) of the Strom Thurmond National Defense Authorization Act
			 for Fiscal Year 1999 (5 U.S.C. 3104 note), except that—
						(A)for purposes of
			 subsection (b)(1), the number of positions that may be appointed shall be no
			 more than 20; and
						(B)for purposes of
			 subsection (c), the term of initial appointments for employees may not exceed 3
			 years.
						(f)Protection of
			 Information
					(1)In
			 generalDisclosure of
			 information that is submitted to the Department of Energy under a competitive
			 or noncompetitive process pursuant to the authority granted in this section is
			 not required under section 552 of title 5, United States Code, for five years
			 after the date on which the information is received by the Department of
			 Energy. Such information includes—
						(A)a proposal,
			 proposal abstract, and supporting documents;
						(B)a business plan
			 submitted on a confidential basis; or
						(C)technical
			 information submitted on a confidential basis.
						(2)Project
			 informationThe Secretary, for a period of up to five years from
			 the receipt by the Department of information that results from any transaction
			 identified as an ARPA–E project, and which is of a character that it would be
			 protected from disclosure under the meaning of section 552(b)(4) of title 5,
			 United States Code, if the information had been obtained from a non-Government
			 party, may provide appropriate protections against the dissemination of such
			 information, including exemption from subchapter II of chapter 5 of title 5,
			 United States Code.
					(g)Cost
			 sharingAny transaction authorized by this section shall be cost
			 shared according to the principles set forth in section 988 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16352).
				(h)Coordination with
			 other AgenciesThe Secretary
			 may coordinate program activities associated with an ARPA–E project with other
			 agencies, and may enter into agreements with other agencies to further the
			 success of an ARPA–E project. Where appropriate the Secretary shall coordinate
			 technology transfer efforts with the Technology Transfer Coordinator
			 established in section 1001 of the Energy Policy Act of
			 2005.
				(i)Award of Prize
			 MoneyTo the extent considered appropriate by the Secretary, the
			 Secretary may exercise the authority provided in section 1008 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16396) to award
			 prizes for achievements under an ARPA–E project.
				(j)Relationship to
			 Other AuthoritiesThe authorities granted by this section are in
			 addition to existing authorities granted to the Secretary, and are not intended
			 to supersede or modify any existing authorities.
				(k)Issuance of
			 DirectiveNot later than 120
			 days after the date of enactment of this Act, the Department of Energy shall
			 issue a Directive that sets forth how the Department intends to identify,
			 manage, and administer ARPA–E projects.
				(l)Initial
			 projectsNot later than 270 days after the date of enactment of
			 this Act, the Secretary shall designate up to 2 ARPA–E projects for
			 funding.
				(m)Report to
			 CongressNot later than one year after the date of enactment of
			 this Act, the Secretary shall submit a report to Congress describing the status
			 of any proposed or existing ARPA–E projects.
				(n)Positive
			 recommendationThe Secretary shall take no actions under this
			 section unless the study conducted under section 1821(b)(3) of the Energy
			 Policy Act of 2005 contains a recommendation that the management practices used
			 by the Defense Advanced Research Projects Agency are applicable to the research
			 programs at the Department of Energy.
				VIIGreen Energy
			 Education
			701.Short
			 titleThis title may be cited
			 as the Green Energy Education Act of
			 2007.
			702.DefinitionFor the purposes of this title:
				(1)DirectorThe
			 term Director means the Director of the National Science
			 Foundation.
				(2)High performance
			 buildingThe term high performance building has the
			 meaning given that term in section 914(a) of the Energy Policy Act of 2005 (42
			 U.S.C. 16194(a)).
				(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
				703.Graduate
			 training in energy research and development
				(a)FundingIn
			 carrying out research, development, demonstration, and commercial application
			 activities authorized for the Department of Energy, the Secretary may
			 contribute funds to the National Science Foundation for the Integrative
			 Graduate Education and Research Traineeship program to support projects that
			 enable graduate education related to such activities.
				(b)ConsultationThe
			 Director shall consult with the Secretary when preparing solicitations and
			 awarding grants for projects described in subsection (a).
				704.Curriculum
			 development for high performance building design
				(a)FundingIn carrying out advanced energy technology
			 research, development, demonstration, and commercial application activities
			 authorized for the Department of Energy related to high performance buildings,
			 the Secretary may contribute funds to curriculum development activities at the
			 National Science Foundation for the purpose of improving undergraduate or
			 graduate interdisciplinary engineering and architecture education related to
			 the design and construction of high performance buildings, including
			 development of curricula, of laboratory activities, of training practicums, or
			 of design projects. A primary goal of curriculum development activities
			 supported under this section shall be to improve the ability of engineers,
			 architects, landscape architects, and planners to work together on the
			 incorporation of advanced energy technologies during the design and
			 construction of high performance buildings.
				(b)ConsultationThe
			 Director shall consult with the Secretary when preparing solicitations and
			 awarding grants for projects described in subsection (a).
				(c)PriorityIn
			 awarding grants with respect to which the Secretary has contributed funds under
			 this section, the Director shall give priority to applications from
			 departments, programs, or centers of a school of engineering that are partnered
			 with schools, departments, or programs of design, architecture, and city,
			 regional, or urban planning.
				VIIICarbon Capture
			 and Sequestration
			801.Carbon capture
			 and sequestration studyNot
			 later than 2 years after the date of enactment of this Act, the Secretary of
			 Energy shall transmit to the Congress the results of a study on the feasibility
			 of large-scale biological sequestration of carbon dioxide for coal power
			 systems, including an analysis of the feasibility of creating a closed loop
			 carbon cycle through biological sequestration.
			
